April 25, 2012 Cook & Bynum Funds Trust The Cook & Bynum Fund Supplement to the Prospectus and Statement of Additional Information (“SAI”) Dated January 30, 2012 Please note the following information with regard to The Cook & Bynum Fund (the “Fund”): EffectiveApril 30, 2012, U.S. Bancorp Fund Services, LLC (“USBFS”), 615 East Michigan Street, Milwaukee, WI 53202, will replace ALPS Fund Services, Inc. as the administrator and accountant to the Fund.Accordingly, all references to ALPS Fund Services, Inc. should be replaced with USBFS. Effective May 7, 2012, U.S. Bank N.A., 777 East Wisconsin Ave., Milwaukee, WI 53202, will replace Fifth Third Bank as the Fund’s custodian.Accordingly, all references to Fifth Third Bank as custodian should be replaced with U.S. Bank N.A. Effective July 23, 2012, BHIL Distributors, Inc. (“BHIL”), 4041 N. High Street, Suite 402, Columbus, OH 43214, will replace ALPS Distributors, Inc. as the Fund’s distributor.Accordingly, all references to ALPS Distributors, Inc. as distributor should be replaced with BHIL. Effective July 23, 2012, USBFS will replace ALPS Fund Services, Inc. as the Fund’s transfer agent.Accordingly, all references to ALPS Fund Services, Inc. as transfer agent should be replaced with USBFS. As a result of the change in service providers, certain information affecting you and the Fund will change.Please note the following: Effective July 23, 2012, all Fund purchase orders (either by check, wire or Automated Clearing House), redemption requests, correspondence and any changes to shareholder accounts must be directed to the following addresses: Mail Instructions: Regular Mail: The Cook & Bynum Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 Overnight Mail: The Cook & Bynum Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202 1 Wire Instructions: U.S. Bank N.A. 777 East Wisconsin Ave. Milwaukee, WI 53202 ABA 075000022 Credit: U.S. Bancorp Fund Services Account #: 112-952-137 Further Credit: Cook & Bynum Fund Shareholder Name: [] Shareholder Account #: [] Please retain this Supplement for future reference. 2
